Citation Nr: 1430546	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-40 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for  acquired psychiatric disability other than PTSD, to include anxiety disorder not otherwise specified (NOS), and depressive disorder NOS.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1974 to October 1978, with subsequent reserve duty. 

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2009 rating decision in which the RO denied service connection for PTSD.  In June 2009, the Veteran filed a notice of disagreement (NOD) with regard to the denial of service connection.  The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009. 

Regarding characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, the Veteran has been diagnosed with anxiety disorder NOS and depressive disorder NOS.  Accordingly, and consistent with Clemons, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  Given the Board's favorable disposition of the claim for service connection for acquired psychiatric disability other than PTSD, the Veteran is not prejudiced by the Board expansion of the appeal in this regard.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.  

The Board also notes that in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claims in Virtual VA and the Veteran's Benefits Management Ssystem (VBMS)  Both the Virtual VA and VBMS files have multiple documents relevant to the claims at issue.   


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Although the record reflects assessments of PTSD, the weight of the competent, persuasive evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.  

3.  Although no psychiatric problems were noted in service, the Veteran has credibly asserted experiencing fear associated with various in-service experiences to include witnessing a plane crash aboard an aircraft carrier, and the weight of the competent, persuasive opinion evidence indicates that there is as likely as not a medical relationship between current anxiety disorder NOS, and depressive disorder NOS, and events during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for acquired psychiatric disability other than PTSD-specifically,  anxiety disorder NOS, and depressive disorder NOS-are , are met.  38 .S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable decision on the claim for service connection for an acquired psychiatric disorder other than PTSD, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

Specifically as regards the remaining claim on appeal, notice requirements under the VCAA essentially require the VA to notify a claimant of any evidence that is necessary to substantiate a claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to a claim, in accordance with 38 C.F.R..§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).     

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, in a November 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. This letter meets the VCAA's content of notice and time of notice requirements.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), post-service VA treatment records, and a January 2013 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2014  Board hearing, along with various written statements provided by the Veteran and his friend.  The Board finds that no further RO action to develop these matters, prior to appellate consideration, is required.

With respect to the  Board hearing, the  Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned..  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2014 hearing, the undersigned  identified  the issues on appeal.  Also, information was solicited regarding the Veteran's disabilities,  why he believed these disabilities are  service related, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Although the undersigned did not explicitly suggest the submission of any specific evidence, as discussed, the evidence already of record provides a sufficient basis for consideration of these claims, and nothing during the hearing gave rise to the possibility that there was any pertinent existing evidence outstanding.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

In summary, the duties imposed by the  Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. PTSD

The Veteran claims service connection for PTSD as a result of his experiences while in service.  Specifically, he claims that after extensive training for firefighting techniques prior to going on board USS Midway, an aircraft carrier to which he was assigned, the Veteran started having nightmares.  See April 2014 Hearing, p. 5.  He claims that during his time on USS Midway, he witnessed the crash of an aircraft, and saw the faces of the pilot and the co-pilot, which have caused him nightmares since then.  See Veteran's Statement in Support of Claim dated in July 2009.

The Veteran's STRs are silent as to any complaints, findings, or diagnosis of a psychiatric nature.   

In a July 1974 report of medical history, the Veteran stated that he had "good" health, denying any depression or nervous type of any sort.  The July 1974 enlistment examination showed a normal psychiatric evaluation.  The October 1978 separation examination also noted a normal psychiatric evaluation.   

The report of a July 1979  medical examination did not note any problems or diagnoses with regard to a psychological disorder.  In an August 1979 report of medical history, the Veteran denied depression or excessive worry, trouble sleeping, or nervous trouble of any sort.  

In multiple reports of medical history in August 1980, July 1981, and August 1982, the Veteran denied  experiencing any significant illness or injury since his last examination.

In an October 2007 mental health note from Corpus Christi VA Medical Center (VAMC), the examiner rendered a  provisional diagnosis of PTSD on Axis I.  

An October 2009 Corpus Christi VAMC psychiatry note documents  an assessment of PTSD.  
I
In an August 2010 outpatient note from Corpus Christi VAMC, the Veteran was again assessed as having PTSD on Axis I.  The note also indicates that the Veteran had a lot of stress due to deadlines in his job.

In January 2013, a VA examiner diagnosed the Veteran with anxiety disorder NOS, and depressive disorder NOS, but not  PTSD.  The examiner indicated that the Veteran did not meet the full criteria for PTSD.  The examiner noted that on the measures administered during the examination, the Veteran did not score in a manner similar to normative patient samples known to have PTSD.  Instead, the examiner said that the Veteran's scores were suggestive of subsyndromal PTSD, which meets the criteria for a diagnosis of anxiety disorder NOS.  

A March 2013 Corpus Christi VAMC outpatient note shows a diagnosis of PTSD, and an April 2014 note indicates Axis I diagnoses of anxiety disorder NOS, rule out PTSD.  

Considering the pertinent evidence cited above in light of the applicable legal authority, the Board finds that service connection for PTSD is not warranted because the weight of the competent, probative evidence establishes that the Veteran does not have service-related PTSD.  

The Board acknowledges that some post-service VA treatment records reflect assessments of PTSD, or rule out PTSD.  However, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125  (noting that VA has adopted the nomenclature of the DSM-IV).  Here, the January 2013 VA examiner found that the Veteran did not meet the full criteria for a PTSD diagnosis under the  DSM-IV.  The Board finds that the medical opinion of the January 2013 VA examiner constitutes the most probative evidence on the question of diagnosis of PTSD under DSM-IV standards.  The examiner evaluated the Veteran and reviewed the his claims file.  Moreover, in the examination report, the January 2013 VA examiner thoroughly discussed the Veteran's past medical records, service history, and his present symptoms.  In addition, clearly-stated rationale for the opinion expressed was provided.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board) . 

By contrast, the Board has accorded little, if any, probative weight to the assessments of PTSD or rule out PTSD reflected in the VA clinical treatment records.  None of the assessments include any explanation as to the basis/es for any such assessment, or otherwise indicate that any such diagnosis was rendered in accordance with the  DSM-IV criteria.  See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions that he has PTSD due to his military service; however, the  statements made by the Veteran as to diagnosis do not provide persuasive support for the claim. 

The Board notes that lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed .Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

In this case, the Board finds that the Veteran is not shown to be other than a layperson, without appropriate training and expertise.  As such, he is not competent to render a diagnosis of PTSD, which involves complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor controvert the competent, probative  opinion of the January 2013 VA examiner, on the basis of his own lay assertions.

In conclusion, because the Veteran does not have a diagnosis of PTSD, he fails to meet the first requirement of his service connection claim, which is the existence of the current disability for which service connection is sought.  As a result, service connection for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Acquired Psychiatric Disability Other Than PTSD

The Board notes that although the Veteran does not have a valid diagnosis of PTSD, he has been diagnosed with anxiety disorder NOS, and depressive disorder NOS, as reflected in the January 2013 VA examination report, and the May 2013 psychiatry note from the Corpus Christi VAMC reflecting  an Axis I diagnosis of anxiety disorder NOS. 

In addition to a current diagnosis, service connection requires an in-service injury or event, and a nexus connecting the current diagnosis to this in-service injury or event.  As indicated above, the Veteran has attributed his psychiatric disorder to his ins-service experiences, including being fearful of his life during his service aboard  the USS Midway, to include after witnessing the crash of an airplane and seeing the pilot and the copilot in the cockpit just before the crash.  

Although there is no contemporaneous, objective evidence to establish that alleged, in service events actually occurred, the Board points out that the Veteran has offered competent and credible lay evidence of his in-service experiences, to include witnessing the crash of a distraught aircraft trying to land on the aircraft carrier.  Such activities are capable of lay observation See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  In short, the Veteran is competent to provide lay evidence of a lay-observable event, such as the incident described on USS Midway.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).
  
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring).  In this case, there is nothing in the record  suggesting that the Veteran is not credible.  He has consistently asserted that his psychiatric symptoms are due to his exposure to fearful events during service.  Moreover, witnessing such events, such as the plane crash described, and the resultant response (fear) would appear to be consistent with the Veteran's service aboard the USS Midway.  The Board finds no reason to question the veracity of the Veteran's assertions in this regard.  As such, and resolving all reasonable doubt in the Veteran's favor on the question of in-service event (injury), the Board finds that the record presents sufficient evidence of alleged in-service stressful events.   

Finally, the Board finds that the  third element of service connection, a nexus between the current disability and the in-service event, is also met.  During the January 2013 VA examination, the examiner noted that it was at least as likely as not that the Veteran suffered from anxiety disorder NOS and depressive disorder NOS "as a result of the cumulative stressors he endured while serving with the Marines, aboard an aircraft carrier in Japan, which contributed to his fear of hostile military and/or terrorist activity."  While the examiner did not specify the plane crash described by the Veteran, such a significant event would likely have been included among the "cumulative stressors" to which the examiner referred.  Significantly, as this is the only opinion to address the etiology of the Veteran's anxiety and depression, there is no contrary medical evidence or opinion of record indicating that the Veteran's current psychiatric diagnoses are not associated with his in-service experiences.  Moreover, although the January 2013 examiner's opinion is not definitive, it was written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine. 
 
Accordingly, in light of all the foregoing, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of his claim, competent, credible, and probative evidence establishes that all three elements of service connection are met.  As such, service connection for acquired psychiatric disability other than PTSD-specifically, anxiety disorder NOS, and depressive disorder NOS-is warranted.  


ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disability other than PTSD-specifically, anxiety disorder NOS, and depressive disorder NOS-is granted, subject to the legal authority  governing the payment of compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


